              Case 2:20-cr-00014-RSM Document 62 Filed 01/07/21 Page 1 of 1




 1                                                 THE HONORABLE RICARDO S. MARTINEZ

 2
 3
                                   UNITED STATES DISTRICT COURT
 4                                WESTERN DISTRICT OF WASHINGTON
 5                                          AT SEATTLE

 6   UNITED STATES OF AMERICA,                     )   No. CR 20-0014-RSM
                                                   )
 7                   Plaintiff,                    )   ORDER GRANTING MOTION TO SEAL
                                                   )   DEFENSE SUPPLEMENTAL
 8             v.                                  )   COMPETENCY HEARING
                                                   )   MEMORANDUM
 9   BRANDON BRANDRETH-GIBBS,                      )
                                                   )
10                   Defendant.                    )
                                                   )
11                                                 )
                                                   )
12
            THIS MATTER has come before the undersigned on the Defense Motion to file its
13
     Supplemental Competency Hearing Memorandum under seal. The Court has considered the
14   defense supplemental memorandum and records in this case and finds there are compelling
15   reasons to file this document under seal. The motion is GRANTED.
16          IT IS THEREFORE ORDERED that the Defense Supplemental Competency Hearing
     Memorandum be filed under seal.
17
18          IT IS SO ORDERED.

19          DONE this 7th day of January, 2021.

20
21
                                                  A
                                                  RICARDO S. MARTINEZ
22                                                CHIEF UNITED STATES DISTRICT
                                                  JUDGE
23   Presented by:
24
     s/ Jennifer E. Wellman
25   s/ Gregory Murphy
     Assistant Federal Public Defender
26   Attorney for Brandon Brandreth-Gibbs


       ORDER GRANTING MOTION TO SEAL                            FEDERAL PUBLIC DEFENDER
       DEFENSE SUPPLEMENTAL COMPETENCY                             1601 Fifth Avenue, Suite 700
       HEARING MEMORANDUM                                            Seattle, Washington 98101
       (Brandreth-Gibbs; CR20-0014RSM) - 1                                      (206) 553-1100
